Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 1 of 23 PageID #: 301




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

  STEPHEN MELISE,                                :
           Plaintiff                             :
                                                 :
  v.                                             :       C.A. No.: 1:17-cv-00490-MSM-PAS
                                                 :
  COYNE-FAGUE, et al.                            :
           Defendants                            :

        PLAINTIFF’S REPLY TO DEFENDANTS’ OBJECTION TO PLAINTIFF’S ORAL
                               MOTION TO COMPEL

       I.   Introduction

            Plaintiff in the above-entitled matter urges this Honorable Court to grant Plaintiff’s Oral

  Motion to Compel pursuant to Fed. R. Civ. P. 37(a)(3). As grounds therefor and in support

  thereof, Plaintiff states that the requested documents are not protected by the Rhode Island

  Confidentiality of Health Care Communications and Information Act (“R.I. Confidentiality Act”)

  or the Health Insurance Portability and Accountability Act (“HIPAA”) and are highly relevant to

  Plaintiff’s claims.

            As an initial matter, during the Telephonic Conference with this Court on January 29,

  2020, Plaintiff pressed his Oral Motion to Compel in regard to Plaintiff’s Second Request for

  Production of Documents, Nos. 6, 7, and 8, which was reflected in this Court’s Consent Text

  Order dated January 30, 2020. Therefore, Defendants’ contention that only Request No. 8 is

  currently at issue is erroneous and Defendants have thus failed to comply with this Court’s

  Consent Text Order to provide an objection to Plaintiff’s oral Motion to Compel in regard to

  Request Numbers 6 and 7, to be discussed, supra, at the end of Plaintiff’s Reply.




                                               Page 1 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 2 of 23 PageID #: 302




   II.    Relevant Facts

          Plaintiff filed the instant action against numerous Defendants including the State of

  Rhode Island, Department of Corrections (the “State” or “RIDOC”), Ashbel T. Wall, 1

  individually and in his official capacity as former-Director of RIDOC (“A.T. Wall”), Kerri

  McCaughey, individually and in her official capacity as Deputy Warden of RIDOC

  (“McCaughey”) (collectively, “State Defendants” or “Defendants”), and Fred Vohr and Jennifer

  Clarke in their individual and official capacities as medical directors of the RIDOC. Plaintiff’s

  seeks compensatory and punitive damages, counsel fees and costs for conduct amounting to

  negligence and in violation of the Eighth and Fourteenth Amendments to the United States

  Constitution, actionable pursuant to 42 U.S.C. § 1983, Article 1, § 8 of the Rhode Island

  Constitution, the Americans with Disabilities Act, 42 U.S.C. § 12131, et seq., (“ADA”), the

  Rehabilitation Act 29 U.S.C. § 701, et seq., the Rhode Island Civil Rights Act of 1990

  (“RICRA”), R.I. Gen. Laws § 42-112-1, et seq., and the Rhode Island Civil Rights of People

  With Disabilities Act (“RICRPD”), R.I. Gen. Laws § 42-87-1, et seq.

          Briefly, Plaintiff alleges that while he was in the care and custody of Defendants,

  beginning as early as 2013, Plaintiff repeatedly complained to medical staff about, among other

  issues, back and neck pain that made it difficult for him to climb a latter into top bunks and a

  history of falling from his bed during sleep that could result in significant injuries. Complaint

  (“Compl.”) (ECF No. 1) ¶¶12-17. Because of those conditions, numerous medical staff ordered

  that Plaintiff be given a bottom bunk, using a “Special Needs/Urgent Orders” form that was used

  when an inmate needed an accommodation for medical purposes. Id.; see, e.g., Order dated Dec.

  13, 2016, attached as Exhibit A to Defendants’ Motion (ECF No. 61-2). Medical orders for


          1
             Pursuant to Fed. R. Civ. P. 25(d), Patricia Coyne-Fague, in her official capacity as Director of the Rhode
  Island Department of Corrections, is automatically substituted in place of former-Director Ashbel T. Wall in his
  official capacity, as Defendant A.T. Wall retired from RIDOC in January 2018.

                                                    Page 2 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 3 of 23 PageID #: 303




  accommodations were sent to Deputy Warden McCaughey for security concerns-based review

  and approval and/or modification before correctional staff would implement such orders.

  Despite numerous requests from medical staff, and an obligation under both RIDOC policy and

  the ADA to modify any requests that raised security concerns in consultation with medical staff

  rather than outright deny them, Defendant McCaughey frequently denied orders for Plaintiff to

  receive a bottom bunk without consulting medical staff prior to or even after the denial. Compl.

  ¶¶18-21, 25-29, 35-49, 69-72. During the time that those orders should have been implemented,

  Plaintiff suffered three falls from the top bunk, sustaining significant injuries during the second

  and third falls, including head trauma, injuries to his back, neck, chest, and feet, involving a

  broken foot/ankle. Compl. ¶¶22-23, 32-34, 50-54, 63, 64.

         Plaintiff alleges that “Defendant McCaugh[e]y routinely denies inmates’ medical orders

  for bottom bunk, even when the order is placed by the Medical Director” and that such conduct

  was part of a pattern and practice pursuant to “an official policy or custom of the Defendant State

  that was promulgated, created, acquiesced to, permitted, condoned, encouraged, and/or ratified

  by the chief policy-making official of the DOC, Defendant Wall.” Compl. ¶¶28, 85. Plaintiff

  further alleges that such conduct was in violation of RIDOC policies, federal and state statutes

  requiring accommodations for disabilities, and deliberate indifference of Plaintiff’s medical

  needs, among other violations. Compl. ¶¶40, 92-98.

         When Defendant McCaughey was asked during her deposition upon what grounds she

  may deny a reasonable accommodation request for a bottom bunk, she testified that she

  considers whether the order is for “legitimate reasons,” whether there are “climate issues,”

  whether she has sufficient documentation, and whether the inmate is in a therapeutic program.

  Deposition of Kerri McCaughey (“McCaughey Dep.”) 42:2-43:1, relevant portions attached

  hereto as Exhibit A. She testified that she is always concerned about the number of available


                                             Page 3 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 4 of 23 PageID #: 304




  bottom bunks, and so she “granted orders on bottom bunks based on the legitimacy of the

  request,” which she determined based on the medical condition identified in the order.

  McCaughey Dep. 46:23-47:24. However, Defendant McCaughey has never run out of bottom

  bunks. McCaughey Dep. 46:8-16. Additionally, Defendant McCaughey testified that, if for

  whatever reason her facility could not implement a “necessary reasonable accommodation” for

  an inmate, that inmate could be moved to a different facility. McCaughey Dep. 79:15-24. In

  regard to Defendant McCaughey’s determination of the legitimacy of the medical request, she

  testified that her ordinary practice would be to review whether “the need is not documented

  medically. [Medical] cannot provide me more information to make an educated decision based

  on medical, it’s based on self-reporting. … If the request just says bottom bunk, I am going to

  request more information.” McCaughey Dep. 81:4-15. However, that “practice” was routinely

  violated when Defendant McCaughey denied and/or ignored orders submitted for Plaintiff

  without consulting medical staff, as alleged above.

         On July 29, 2019, Plaintiff served on State Defendants Plaintiff’s Second Request for

  Production of Documents (“Plaintiff’s Second RFPD”) attached hereto as Exhibit B, wherein

  Plaintiff requested the following three requests relevant to Plaintiff’s Oral Motion to Compel:

                 6. The list of the number of individuals with bottom bunk orders
                 from October 5, 2015 to November 11, 2016.
                 7. All documentation demonstrating when an order and/or request
                 for a bottom bunk created a climate issue.
                 8. All approved, denied or altered orders and/or requests for
                 bottom bunk accommodations between October 5, 2015 and
                 November 11, 2016.

  Plaintiff did not receive responses to those requests from State Defendants until November 15,

  2019, which responses are attached hereto as Exhibit C.




                                             Page 4 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 5 of 23 PageID #: 305




  III.   Argument
            A. State Defendants Waived Any and All Objections to Plaintiff’s Requests for
               Production

         Plaintiff’s Second RFPD was sent on July 29,2019. Responses would have been due to

  Plaintiff by August 28, 2019, in accordance with Fed. R. Civ. P. 34(b)(2). However, State

  Defendants failed to respond or to request an extension of time until long after that deadline.

  Although the undersigned was initially quite lenient, this office requested that State Defendants

  send responses by October 18, 2019 at the latest. In fact, it was not until the day that a telephone

  conference was scheduled to occur with this Court that State Defendants’ counsel even indicated

  that he was in possession of documents and intended to produce them to Plaintiff’s counsel. See

  Email Correspondence attached hereto as Exhibit D. 2 Ultimately, responses were not received

  until November 15, 2019.

         Therefore, because State Defendants repeatedly failed to respond to Plaintiff’s discovery

  requests in accordance with Fed. R. Civ. P. 34(b)(2), State Defendants have waived any

  objection to production of the requested documents. See Marx v. Kelly, Hart & Hallman, P.C.,

  929 F.2d 8, 12 (1st Cir. 1991) (“Fed.R.Civ.P. 34(b) requires that a party upon whom a request for

  discovery is served respond within thirty days, either stating its willingness to comply or

  registering its objections. If the responding party fails to make a timely objection, or fails to state

  the reason for an objection, he may be held to have waived any or all of his objections.”).

                B. The Documents Requested by Plaintiff are Discoverable Subject to a Court
                   Order
                      i. Rhode Island Confidentiality Act

         State Defendants press an argument that the Rhode Island Confidentiality Act bars them

  from providing the requested information.               This argument is beyond spurious and ignores




         2
             Redactions have been used to remove any discussions related to settlement.

                                                    Page 5 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 6 of 23 PageID #: 306




  binding law on this Court from both the Federal and State courts that counsel for State

  Defendants was required to disclose.

         First, it is blackletter law and a basic tenant of Federal court practice that “[f]ederal

  common law governs claims of privilege in United States courts where jurisdiction is based on a

  federal question.” Marcum v. Scioto Cty., Ohio, No. 1:10-CV-790, 2012 WL 2018523, at *4

  (S.D. Ohio June 5, 2012) (citing Fed.R.Evid. 501; Hancock v. Dodson, 958 F.2d 1367, 1372–73

  (6th Cir. 1992)). “Federal courts are not permitted to apply state privilege law, regardless of the

  importance of implicated policy concerns; rather, they are obligated to apply federal privilege

  law.” Id. Fed.R.Evid. 501 says exactly this, “[t]he common law--as interpreted by United States

  courts in the light of reason and experience--governs a claim of privilege unless any of the

  following provides otherwise: the United States Constitution; a federal statute; or rules

  prescribed by the Supreme Court.”

         Indeed, the primacy of Federal law over State law on issues of privilege in Federal Court

  has been well settled since at least 1876 when the U.S. Supreme Court held unambiguously that,

  in the context of attorney client privilege, that the admissibility of a privilege is not dependent

  upon the statues of the state in which the Federal Court sits but on Federal law. See Connecticut

  Mut. Life Ins. Co. v. Schaefer, 94 U.S. 457, 458, 24 L. Ed. 251 (1876) (“The laws of the State are

  only to be regarded as rules of decision in the courts of the United States where the Constitution,

  treaties, or statutes of the United States have not otherwise provided. When the latter speak, they

  are controlling; that is to say, on all subjects on which it is competent for them to speak”). As

  recently as 2016 the U.S. Supreme Court again heartily endorsed this continued validity and

  vibrance of this position when it denied cert in In re TFT-LCD (Flat Panel) Antitrust Litig., 835

  F.3d 1155, 1158 (9th Cir. 2016) cert. denied Hannstar Display Corp. v. Sony Elecs., Inc., 138 S.

  Ct. 378, 199 L. Ed. 2d 277 (2017) (holding, in a Federal case involving both state and federal


                                             Page 6 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 7 of 23 PageID #: 307




  claims and a later dispute of a settlement and the admissibility of an email exchange in a federal

  court retaining jurisdiction after federal claims had been dismissed, that “the eventual dismal of

  federal claims does not govern whether the evidence related to federal law. Because, here, at the

  time the parties engaged in mediation, their negotiations concerned (and the mediated settlement

  settled) both federal and state law claims, the federal law of privilege applies.”).

         Additionally, “[t]he federal courts do not recognize a physician-patient privilege nor ‘has

  Congress codified the concept in a federal statute.’” Id. (quoting G.M.C. v. Director of the Nat'l

  Institute for Occupational Safety & Health, 636 F.2d 163, 165 (6th Cir.1980)). Here, as nearly

  all of Plaintiff’s claims are for federal statutory or constitutional violations, this Court’s

  jurisdiction is plainly based on federal questions.        Thus, any argument that Rhode Island

  privileges bar Plaintiff from obtaining the requested documents is unfounded.

         Second, even if state law privileges could apply, the Rhode Island Confidentiality of

  Health Care Communications and Information Act (“R.I. Confidentiality Act”), R.I. Gen. Laws §

  5-37.3-1 et seq., does not prohibit the disclosure of the documents requested by Plaintiff,

  particularly in light of the numerous Rhode Island Supreme Court decisions ruling the R.I.

  Confidentiality Act unconstitutional, including explicitly rejecting on constitutional grounds the

  exact argument promoted by Defendants in their Memorandum of Law in Opposition to

  Plaintiff’s Oral Motion to Compel (“Defendants’ Memo”) (ECF No. 61-1).                  Although

  Defendants are correct in that the R.I. Confidentiality Act contains extraordinary language on the

  requirements for obtaining confidential information, including obtaining consent or at least proof

  of notice to every patient whose records are being sought, see § 5-37.3-4(a)(1), 6(a), 6.1(a), the

  Rhode Island Supreme Court has made clear that a strict application of those provisions in all

  civil and criminal judicial proceedings would render the statute unconstitutional. See Bartlett v.

  Danti, 503 A.2d 515, 518 (R.I. 1986) (“§§ 5-37.3-4 and 6 subject the procurement and use of


                                              Page 7 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 8 of 23 PageID #: 308




  health-care information at all stages of litigation to the caprice of the patient. The trial justice is

  stripped of all authority to require production of medical information. … We conclude that § 5-

  37.3-6 is violative of article 1, section 5[, of the Rhode Island Constitution]. We find that § 5-

  37.3-6, absent the patient consent mandated by § 5-37.3-4(a), precludes litigants from obtaining

  and introducing material evidence, thereby preventing litigants from effectively presenting their

  claims before the trier of fact.”).

          The R.I. Supreme Court then declared a similar statute unconstitutional that “was enacted

  a few months subsequent to our decision in Bartlett in an obvious attempt to avoid our

  declaration of unconstitutionality” of §§ 5-37.3-4 and 6. State v. Almonte, 644 A.2d 295, 298

  (R.I. 1994). In 1996, the General Assembly passed a third iteration of the statute, including § 5-

  37.3-6.1, in an attempt to provide a procedure for the disclosure of confidential healthcare

  information in judicial proceedings. See P.L.1996, ch. 248, § 3, and P.L.1996, ch. 266, § 3.

  However, the R.I. Supreme Court has also spoken directly on the current version of the statute

  and declared it to be unacceptable if read in precisely the manner that State Defendants are now

  pressing.

          In Pastore v. Samson, 900 A.2d 1067, 1085–86 (R.I. 2006), the Court addressed the exact

  argument now pressed by State Defendants. There, plaintiffs filed a medical malpractice suit

  against individual doctors and the hospital and submitted requests for the production of

  documents to the hospital, much of which the hospital refused to produce, asserting protection

  under the peer-review privilege and the R.I. Confidentiality Act. Id. at 1071-72. On a motion to

  compel, plaintiffs requested an in camera review to determine whether the privileges applied.

  Id. at 1072. Following the motion judge’s review and order that the hospital produce 750 pages

  of documents subject to redactions of all patient information, such as names and social security

  numbers, the hospital petitioned the Supreme Court to review the motion judge’s order. Id. at


                                              Page 8 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 9 of 23 PageID #: 309




  1072-73. The entirety of the Court’s analysis on the privilege created by the R.I. Confidentiality

  Act is pertinent to this case. After explaining the history of the statute, the Court explained as

  follows:

                          This Court noted that the Confidentiality of Health Care
                 Information Act ‘was intended ‘to establish safeguards for
                 maintaining the integrity of confidential health-care information
                 that relates to an individual.’’ We concluded that § 5–37.3–6.1
                 struck ‘a permissible balance between a party’s interest in
                 maintaining the confidentiality of his or her personal health care
                 records and the court’s need to access relevant information.” Thus,
                 at least with respect to known, personally identifiable health-care
                 records, § 5–37.3–6.1 sets forth a procedure by which the person
                 whose records are sought is provided notice and an opportunity to
                 contest their production or seek to limit their disclosure or use.
                 That is not the situation with which we currently are faced.
                          The plaintiff in this case has not sought health-care records
                 personally identifiable to a particular patient. Rather, plaintiff
                 requested information that was reviewed by the hospital in the
                 course of its credentialing decisions. Thus, because the individuals
                 whose records defendants assert are privileged have not been
                 identified to plaintiff, compliance with § 5–37.3–6.1 is impossible.
                 The plaintiff cannot be expected to serve a copy of a subpoena on
                 an unknown putative patient or to obtain his or her acquiescence
                 to access an as-yet-unidentified document. Moreover, plaintiff is
                 attempting to prove that the hospital negligently credentialed Dr.
                 Samson, a claim that can be proved without the need to identify a
                 particular individual.
                          In response to the hospital’s claim that some documents
                 were protected by the Confidentiality of Health Care Information
                 Act, plaintiff requested and was granted an in camera review of the
                 records. The motion justice ordered the disclosure of all documents
                 without identifying any confidential health-care records, although
                 she ordered that some records be redacted.
                          The Confidentiality of Health Care Information Act is not
                 a shield behind which a medical provider may hide to avoid
                 liability for medical negligence or for any other purpose. This
                 Court has declared that privileges do not aid the quest for truth, the
                 core function of the adversary process and, therefore, privileges
                 should narrowly be construed.
                          Accordingly, we are of the opinion that in camera review
                 and redaction of personally identifying patient information is an
                 appropriate procedure to decide whether the documents should be
                 produced. However, the trial justice failed to make a record
                 finding about which documents, if any, met the definition of
                 personally identifiable confidential health-care information as set

                                             Page 9 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 10 of 23 PageID #: 310




                    forth in § 5–37.3–3(13), and, if so, whether the records could be
                    produced after they were redacted. We remand this case for that
                    determination.

  Id. at 1085-86 (emphasis added) (internal citations omitted). Thus, the R.I. Supreme Court’s

  decision in Pastore is directly controlling on the discovery dispute at hand. That decision makes

  it clear that Plaintiff’s request for documents containing healthcare information of third parties is

  absolutely permissible in civil litigation and well within the authority of the judicial officer to

  compel.

           In pressing this argument in the face of not one but two well litigated and well known

  lines of binding case law in this jurisdiction that explicitly and directly reject their argument, the

  Attorney General’s Office appears to have neglected its professional responsibilities 1) not to

  defend a proceeding or assert an issue without a basis in law that is not frivolous, and 2) to

  disclose to the court legal authority in the controlling jurisdiction that is directly adverse to their

  position. See RI R S CT ART V RPC Rules 3.1 and 3.3. 3

           Furthermore, in the case such as this, where Plaintiff requested documents of individuals

  who have not been identified to Plaintiff, compliance with § 5–37.3–6.1 is impossible,

  impractical, and completely unnecessary. Specifically, Plaintiff has requested “[a]ll approved,

  denied or altered orders and/or requests for bottom bunk accommodations between October 5,

  2015 and November 11, 2016.” Plaintiff’s Second Request for Production of Documents, No. 8.


            3
              See Rule 3.1, Meritorious Claims and Contentions (“A lawyer shall not bring or defend a proceeding, or
  assert or controvert an issue therein, unless there is a basis in law and fact for doing so that is not frivolous, which
  includes a good faith argument for an extension, modification or reversal of existing law.”); Rule 3.1, Note 2 (“What
  is required of lawyers, however, is that they inform themselves about the facts of their clients’ cases and the
  applicable law and determine that they can make good faith arguments in support of their clients’ positions. … The
  action is frivolous … if the lawyer is unable either to make a good faith argument on the merits of the action taken
  or to support the action taken by a good faith argument for an extension, modification or reversal of existing law.”);
  Rule 3.3, Candor Toward the Tribunal (“a) A lawyer shall not knowingly: … (2) fail to disclose to the tribunal legal
  authority in the controlling jurisdiction known to the lawyer to be directly adverse to the position of the client and
  not disclosed by opposing counsel”); Rule 3.3, Note 4 (“A lawyer is not required to make a disinterested exposition
  of the law, but must recognize the existence of pertinent legal authorities. Furthermore, as stated in paragraph (a)(2),
  an advocate has a duty to disclose directly adverse authority in the controlling jurisdiction that has not been
  disclosed by the opposing party.”).

                                                     Page 10 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 11 of 23 PageID #: 311




  Those orders contain specific and limited personally identifiable information that is currently

  unknown by Plaintiff. Because the records requested by Plaintiff are all uniform, there is no

  need for this Court to conduct an in camera review of all of the records. See Plaintiff’s special

  needs order attached as Exhibit A to Defendants’ Motion (ECF No. 61-2). This Court can, based

  on the information already before it, order Defendants to produce the requested records,

  identifying the “Personally identifiable confidential healthcare information” that “explicitly or by

  implication identifies a particular patient,” which must be redacted to comply with the R.I.

  Supreme Court’s directive for compliance with § 5–37.3–3(13). That would include the patient-

  inmate’s name, prison ID number, and date of birth, which, once redacted, would render those

  documents unprotected by the privilege contained in the R.I. Confidentiality Act.

         Additionally, although Plaintiff initially requested these documents in an unredacted form

  subject to the existing Protective Order (ECF No. 56), as Plaintiff’s counsel explained to this

  Court during the Telephonic Conference on January 29, 2020, Plaintiff is more than satisfied if

  he receives these documents with redactions to the personally identifiable information.

         Therefore, Defendants’ argument in regard to the R.I. Confidentiality Act is not only

  wrong, it is frivolous, and without merit. For this reason, it would be entirely appropriate for this

  Court to order Defendants to pay Plaintiff’s attorneys fees for the time and effort required to

  press this Motion to Compel. Such an order would properly redistribute the cost of such efforts

  from Plaintiff, an incarcerated individual without substantial means whose rights have already

  been violated by State Defendants, to State Defendants who decided to press an argument before

  this Court that is explicitly barred by binding case law that would have been identified through

  the most basic of legal research. Such conduct, whether intentional or not, makes this litigation

  more costly and time consuming and dissuades future plaintiffs and counsel from litigating even

  meritorious claims.


                                             Page 11 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 12 of 23 PageID #: 312




                    ii. HIPAA Does Not Prohibit Disclosure of Plaintiff’s Requested
                        Documents

          Defendants’ argument in regard to federal confidentiality requirements is nearly as

  frivolous as its previous argument. First, “HIPAA did not give rise to a physician-patient or

  medical records privilege. It did, however, ‘create a procedure for obtaining authority to use

  medical records in litigation.” United States v. Bek, 493 F.3d 790, 802 (7th Cir. 2007) (quoting

  Northwestern Mem’l Hosp. v. Ashcroft, 362 F.3d 923, 926 (7th Cir. 2004)). Second, HIPAA

  only applies to and, therefore, protects from disclosure “individually identifiable health

  information,” which is defined as follows:

                The term “individually identifiable health information” means any
                information, including demographic information collected from an
                individual, that--
                (A) is created or received by a health care provider, health plan,
                employer, or health care clearinghouse; and
                (B) relates to the past, present, or future physical or mental health
                or condition of an individual, the provision of health care to an
                individual, or the past, present, or future payment for the provision
                of health care to an individual, and--
                (i) identifies the individual; or
                (ii) with respect to which there is a reasonable basis to believe that
                the information can be used to identify the individual.

  42 U.S.C.A. § 1320d. The Privacy Rule, as the regulations implementing HIPAA are called,

  expressly exempts from the application of the disclosure requirements any “de-identified” health

  information. 45 C.F.R. § 164.502 (“The requirements of this subpart do not apply to information

  that has been de-identified in accordance with the applicable requirements of § 164.514”).

  However, while Defendants argue that compliance with § 164.514 would be burdensome,

  Defendants failed to acknowledge applicable exceptions that would allow this Court to do

  exactly that which Plaintiff is requesting. This is not the first time this issue has been before

  federal district courts, and other judges have remarked on other defendants’ failure to be

  forthright:


                                           Page 12 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 13 of 23 PageID #: 313




                        Rule 26(c)(1) allows the Court to “for good cause, issue an
                order to protect a party or person from annoyance, embarrassment,
                oppression, or undue burden or expense ... forbidding the
                [requested] disclosure or discovery[.]” Fed. R. Civ. P. 26(c)(1).
                [Defendant] makes three arguments in support of its request for a
                protective order. First, it contends that disclosing patient identities
                “is prohibited by statutory confidentiality provisions and may
                subject [Defendant] to liability.” …

                         But, as Plaintiff contends (and [Defendant] ignores),
                HIPAA allows for the disclosure of protected information in
                response to a court order. Specifically, 45 C.F.R. § 164.512 states,
                in part:

                        (e) Standard: Disclosures for judicial and administrative
                        proceedings.
                        (1) Permitted disclosures. A covered entity may disclose
                        protected health information in the course of any judicial or
                        administrative proceeding:
                        (i) In response to an order of a court or administrative
                        tribunal, provided that the covered entity discloses only the
                        protected health information expressly authorized by such
                        order[.]

                45 C.F.R. § 164.512(e)(1)(i).

                        As the movant, [Defendant]’s failure to address this
                procedural possibility is particularly unhelpful to the Court.
                Indeed, the regulation cited by [Defendant] (45 C.F.R. §
                164.502(a)) for the proposition that disclosure is strictly
                prohibited expressly allows for disclosure “[a]s permitted by and
                in compliance with this section, § 164.512, § 164.514(e), (f), or
                (g)[.]” 45 C.F.R. § 164.502. Put simply, [Defendant] should have
                anticipated that Plaintiff would rely on this mechanism for
                disclosure, and the failure to address it, in any way, compels the
                conclusion that [Defendant] has not met its burden to establish that
                HIPAA’s protections amount to good cause for purposes of Rule
                26(c).

  Carr v. Lake Cumberland Reg’l Hosp., LLC, No. 6:15-CV-138-DLB-HAI, 2017 WL 6211078,

  at *1–2 (E.D. Ky. May 17, 2017); see also Roth v. Sunrise Senior Living Mgmt., Inc., No. 2:11-

  CV-4567, 2012 WL 748401, at *1–2 (E.D. Pa. Mar. 8, 2012) (“Once medical records have been

  appropriately redacted and de-identified, patient privacy concerns dissipate and HIPAA poses no

  obstacle to the production of the redacted records.”). Although Plaintiff is more than willing to

                                            Page 13 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 14 of 23 PageID #: 314




  accept records that have been de-identified, the Privacy Rule specifically allowed for disclosure

  of protected health information (that has not been de-identified) pursuant to a protective order.

  At any point, Defendants could have asked for a more specific protective order than the order

  already in effect in this case to permit disclosure of protected health information. Instead,

  Defendants refused any disclosure of relevant requested records, forcing Plaintiff’s counsel to

  expend unnecessary and time-consuming efforts to obtain records to which Plaintiff is entitled.

  Unfortunately, the tactics of obstruction, delay, and outright bad-faith in responding to discovery

  requests from Plaintiff’s counsel’s law firm evidences a pervasive pattern and practice on the

  part of the Attorney General’s Office, making it exceedingly difficult for Plaintiff’s counsel, and

  presumably other plaintiffs’ counsel, to represent clients for violations of their rights perpetrated

  by State agencies, and particularly the RIDOC.

                     iii. Releasing the Requested Documents Would Not Violate Privacy
                          Protections

          Because “[f]ederal courts are not permitted to apply state privilege law, regardless of the

  importance of implicated policy concerns,” the argument that State Defendants would be subject

  to lawsuits from each inmate whose records were disclosed is also unfounded. Marcum, 2012

  WL 2018523, at *4.        Additionally, since no personally identifiable information would be

  disclosed, any claim for violating confidentiality statutes would similarly fail. See id. at *5

  (“Defendants’ argument that an order compelling the production of the medical records will

  subject them to tort liability is equally unavailing.”).

              C. The Documents Requested by Plaintiff are Relevant, Proportional to
                 Plaintiff’s Needs, and Would Not Present an Undue Burden to Defendants.

          Plaintiff’s request for documents at issue in this motion are significantly relevant to

  Plaintiff’s claims, and numerous courts facing nearly identical requests have granted motions to

  compel.


                                              Page 14 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 15 of 23 PageID #: 315




         As mentioned above, Plaintiff’s Complaint includes claims for violation of the Eighth

  and Fourteenth Amendments pursuant to 42 U.S.C. § 1983. “A prisoner claiming a violation of

  his Eighth Amendment right to adequate medical care during his incarceration must prove that

  the defendants’ actions amounted to ‘deliberate indifference’ to the inmate’s ‘serious medical

  need.’” McEvoy v. Hillsborough Cty., No. 09-CV-431-SM, 2011 WL 1813014, at *4 (D.N.H.

  May 5, 2011) (quoting Braga v. Hodgson, 605 F.3d 58, 61 (1st Cir. 2010)). Additionally, in

  order to prove municipal liability, Plaintiff must also prove that “action pursuant to official

  municipal policy” caused his injury. Id. This requires Plaintiff to demonstrate the practices and

  protocols employed, that they “were pervasive enough to be considered ‘custom or policy,’” and

  “that the municipal defendants were aware of that policy and, by allowing it to continue, were

  deliberately indifferent to the constitutional rights of the inmates receiving that care.” Id. at *5

  (citing Connick v. Thompson, 563 U.S. 51, 60-61 (2011)). “Policymakers’ ‘continued adherence

  to an approach that they know or should know has failed to prevent tortious conduct by

  employees may establish the conscious disregard for the consequences of their action—the

  ‘deliberate indifference’—necessary to trigger municipal liability.’” Connick, 563 U.S. at 62.

         Numerous courts have orders production of documents based on similar requests for

  third-party medical records, particularly in the prison context in § 1983 actions. See Burris v.

  Dodds, No. 2:19-CV-815, 2019 WL 6251340, at *5 (S.D. Ohio Nov. 22, 2019); Marcum, 2012

  WL 2018523, at *7; McEvoy, 2011 WL 1813014 at *10.            In McEvoy, the administrator of the

  estate of a man who died in prison following inadequate medical care for heroin detoxification

  filed suit against the prison and numerous employees. 2011 WL 1813014 at *1. The plaintiff

  sought records of all other inmates who underwent detoxification at the jail during the year prior

  to the inmate’s death. Id. at *2. Pursuant to a motion to compel such records, the court held that

  the requested records were relevant and the plaintiff had a need for such records to prove that


                                            Page 15 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 16 of 23 PageID #: 316




  there were inmates in similar medical situations to the inmate who died, that the incidents gave

  the municipality notice of the insufficient care, and that the municipality participated in the

  harmful acts and/or tolerated the custom or policy of providing such care. Id. at *5. The court

  then weighed the need of the plaintiff against the burden on the defendants, finding that the

  burden was not undue. Id. at *8. Specifically, in response to defendants’ argument that they

  would have to manually review approximately 5,500 paper medical records, the court found that,

                        While 5,500 inmates may have passed through the [prison]
                during the relevant one-year time frame, it is likely that a large
                number of those inmates received no medical care at all.
                Accordingly, the review of a large number of the records, even by
                hand, would need to be only cursory—inmates who received no
                medical treatment, for example, would require almost none of
                defendants’ time. Further, records of inmates who received
                minimal medical care for issues other than those relevant here, and
                who therefore did not generate a significant medical record, would
                be quickly identifiable, and would not take an inordinate amount of
                time to review.
                        For these reasons, the court finds that the burden on
                defendants to produce the redacted records of all inmates who
                received medical treatment, beyond an intake interview, for drug
                (and not alcohol) detoxification or withdrawal, and/or dehydration,
                while significant, is not undue under the circumstances presented
                by the case.

  Id. Similarly, in this case, Plaintiff requested “[a]ll approved, denied or altered orders and/or

  requests for bottom bunk accommodations between October 5, 2015 and November 11, 2016.”

  Plaintiff’s Second RFPD, Request Number 8. As Defendants acknowledge, they already have

  four lists of inmates with approved bottom bunk orders, so it would not be required to review

  medical records for every inmate to pass through the medium security facility during that time,

  some of whom may never have received a bottom bunk order. However, Defendants argue that

  they would have to “manually go through the confidential medical file for each of the one

  thousand one hundred (1,100) inmates named on the lists, copy each approved accommodation

  request (which may include multiple requests per file), and manually redact any confidential


                                           Page 16 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 17 of 23 PageID #: 317




  health information and identifying information.” Defendants’ Memo at 11. First, Plaintiff has

  significant doubts that the lists contain 1,100 distinct inmate names, considering that Plaintiff’s

  name appears on each list. Second, contrary to Defendants’ contention, Defendants maintain

  electronic medical records, including audit trails that could be electronically key word searched

  to assist in locating medical accommodation orders, significantly reducing the amount of time

  and effort required by Defendants. Furthermore, each order only contains minimal personally

  identifiable information that can easily be redacted, including names, inmate ID numbers, and

  dates of birth. See Order (ECF No. 61-2). Finally, the use of an antiquated, poorly maintained,

  or improperly utilized electronic medical records system cannot be used to benefit Defendants at

  the expense of Plaintiff’s case. See Briddell v. Saint Gobain Abrasives Inc., 233 F.R.D. 57, 61

  (D.Mass.2005) (“[I]t is [defendant’s] own record keeping policies which have contributed

  significantly to the burden imposed on it. Courts have been loath to reward (and possibly

  encourage) poor record keeping by shielding companies with inefficient recording methods from

  discovery.”).    Plaintiff’s harm, not coincidentally, was caused, at least in part, because of

  Defendants’ inability to effectively track, implement, and enforce special needs accommodation

  orders.

            Thus, while the production and redaction of these records may well be a burden, it is

  certainly not an undue burden, as the court in McEvoy found. See also Burris 2019 WL

  6251340, at *5 (holding that “Plaintiff’s request for medical records of other inmates is limited to

  those who also experienced symptoms of alcohol withdrawal and is further limited to the one-

  year period preceding Mr. Burris’ death” and “the burden is not ‘undue’ and does not outweigh

  Plaintiff’s demonstrated need for the discovery to prove her municipal liability claim.”);

  Marcum, 2012 WL 2018523, at *2-7 (holding production and redaction of all medical records of

  187 inmates treated for asthma not an undue burden in light of plaintiff’s need to support Eighth


                                            Page 17 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 18 of 23 PageID #: 318




  Amendment claim); Trask v. Olin Corp., 298 F.R.D. 244, 267 (W.D. Pa. 2014) (Even where

  defendant had already spent 260 hours at a cost of $44,000 to review 25 out of 270 of the boxes

  of relevant documentation, Court found there was no undue burden). Indeed, it would be

  particularly unjust to allow the State to avoid liability because it keeps records in a way which

  makes it hard for the State to produce exactly the records plaintiffs need to establish such

  liability.

               D. Plaintiff’s Motion to Compel Responses Intentionally Included Request
                  Numbers 6 and 7 of Plaintiff’s Second Request for Production

                      i. Request Number 6

          Request Number 6 seeks “the list of the number of individuals with bottom bunk orders

  from October 5, 2015 to November 11, 2016.” State Defendants’ Responses to Plaintiff’s

  Second RFPD and Supplemental Responses to Plaintiff’s First RFPD included production of four

  emails, dated March 6, 2015, March 9, 2015, December 17, 2015, and June 21, 2017, that each

  referenced an attached list of medical bottom bunk assignments, but those lists were not included

  in Defendants’ responses. In Plaintiff’s Rule 37 Letter, and in subsequent discussions with State

  Defendants’ counsel, Plaintiff’s counsel insisted on receiving the bottom bunk lists attached to

  four previously identified emails at a minimum, but also pressed for responsive documents

  including any other lists of individuals with bottom bunk assignments. At the time, Defendants’

  counsel did not know whether such lists still existed, and Plaintiff’s counsel explained, in the

  event that no other lists exist, we would require a formal response from the RIDOC in the form

  of an affidavit or possibly responses to additional interrogatory requests, explaining why those

  lists no longer exist. Therefore, although Plaintiff has received the four verifiable lists, which

  Defendants attached as Exhibit B to their Memorandum (ECF No. 61-3), Plaintiff has not

  received a written response as to the existence of other lists.



                                             Page 18 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 19 of 23 PageID #: 319




         Plaintiff insists on obtaining a sworn written response from the RIDOC in large part

  because, on numerous occasions, Defendants have responded to various requests that no

  responsive documents exist, only to later provide those exact documents, often in incomplete

  form. Therefore, it has become necessary for Plaintiff to protect his interests by pressing State

  Defendants for more formal and verifiable documentation regarding the existence of responsive

  documents. For example, in Defendants’ First Response to Plaintiff’s Second RFPD, Request

  No. 9, Defendants produced one email.         Plaintiff’s Second RFPD Request No. 9 sought

  “[d]ocumentation from meetings between correctional staff and medical staff wherein medical

  staff expressed disagreement with the requirement that all inmates with bottom bunk orders be

  on the first tier.” Plaintiff explained in his Rule 37 letter that Defendants’ response to Request

  No. 9 was “completely inadequate” because the Deputy Warden had testified that there was

  documentation of “triage” meetings, possibly including minutes, that counsel for Plaintiff has

  obtained minutes of triage meetings in at least one other lawsuit, and insisted that any such

  documents, at least some of which it was clear existed, be produced. In response, Plaintiff was

  informed by State Defendants’ counsel that no documents of triage meetings exist, a claim which

  was repeated to Plaintiff on January 29, 2020, immediately prior to the Telephonic Conference

  with this Court. However, despite that claim, Defendants’ obtained and produced 25 pages of

  Triage Meeting minutes on February 5, 2020, following this Court’s order.

         Plaintiff’s oral motion intentionally included Request No. 6 and Defendants’ failure to

  adequately object to Plaintiff’s motion must result in Defendants’ waiver of any objection.

  Therefore, Plaintiff requests this Court to order State Defendants to conduct a proper

  investigation of its records and provide Plaintiff with either responsive documents or an affidavit

  explaining such investigation and the reason that those documents no longer exist.




                                            Page 19 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 20 of 23 PageID #: 320




             E. Request Number 7

         Setting aside the fact that State Defendants have waived their objections to Plaintiff’s

  requests, Request Number 7 seeks “All documentation demonstrating when an order and/or

  request for a bottom bunk created a climate issue.” State Defendants submitted the following

  untimely objection:

                 Objection, as release of documents would disclose the identity of
                 third-party inmate(s), not a patty to this case. Further objection, as
                 this request is vague, over broad, unduly burdensome, and not
                 proportional to the needs of this case. Additional objection, as this
                 request seeks information that is not relevant to the allegations and
                 claims in this civil action. Additional objection, as this request
                 seeks the disclosure of documents that may compromise the
                 institutional safety and security of the facility. Additional
                 objection, as this request is not limited in time or scope.

  In State Defendants’ Memo, Defendants claim that “it remains unclear what documents Plaintiff

  is referencing. The request is simply vague and fails to provide any definition for ‘climate issue’

  and additionally is not limited to any particular facility or limited to any particular timeframe.”

  Defendants’ Memo at 2 n.3. First, Plaintiff’s requests have all been related to the Medium

  Security Facility unless Plaintiff specified otherwise, which Defendants could have reasonably

  assumed. Second, at no point did State Defendants reach out to Plaintiff to request clarification

  of any ambiguities in the request. Third, Defendant McCaughey testified in her deposition that

  one of the considerations in approving or denying bottom bunk orders is whether the order will

  present “climate issues.” McCaughey Dep. 42:2-43:1. Because that term came directly from

  one of the named Defendants, it is inappropriate and disingenuous for State Defendants to now

  claim that the term is unclear to them. See Parente v. Wall, C.A. No. 16-CV-055 (D.R.I. May 7,

  2018) (McConnell, J.) (RIDOC objected that phrase “sick call” was vague as it claimed the

  phrase was not understood, despite that the phrase was one regularly used by RIDOC’s

  employees and/or agents and referenced by RIDOC’s own documentation; after plaintiff moved


                                            Page 20 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 21 of 23 PageID #: 321




  to compel, RIDOC no longer pressed its objection based on vagueness, and this Court ordered

  the documentation be produced); U.S. ex rel. Englund v. Los Angeles Cty., 235 F.R.D. 675, 684

  (E.D. Cal. 2006) (“When the purpose and significance of a request are reasonably clear, courts

  do not permit denials based on an overly-technical reading of the request”). Fourth, records

  relating to “climate issues” that have occurred at the Medium Security Facility in the past would

  help Plaintiff understand that alleged security concern and would be relevant to Plaintiff’s ADA

  claims, among others, because Plaintiff must prove that there were no legitimate security related

  reasons for denying, ignoring, or modifying orders for Plaintiff to receive a bottom bunk.

         Therefore, because Defendants waived any objections to Plaintiff’s requests and failed to

  object to Plaintiff’s Oral Motion to Compel on this topic, as ordered by this Court, this Court

  should order Defendants to provide any responsive documents to Request Number 7 of

  Plaintiff’s Second RFPD.

             F. Other Records Recently Received Were Improperly Redacted

         As mentioned above, on February 5, 2020, Plaintiff received documents related to triage

  meetings that State Defendants had repeatedly declared not to exist. In those records, State

  Defendants redacted entire sections that appeared to relate specifically to discussions between

  medical, correctional, and administrative staff of medical bottom bunk issues faced by particular

  inmates. On February 6, 2020, Plaintiff’s counsel sent an email to State Defendants’ counsel

  addressing numerous issues with Defendants’ responses, including to the redactions of the triage

  meeting records, stating,

                 We strenuously object to each instance where the “Inmates to be
                 discussed” section is redacted in full. As discussed with Judge
                 McElroy, the only information that should be redacted is personal
                 identifying information, i.e. names and inmate numbers. The
                 discussion of medical issues should not be redacted, particularly
                 where there are any discussions of legitimate security issues,
                 medical orders and/or bottom bunk issues. We insist that the
                 redactions in these documents be removed.

                                            Page 21 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 22 of 23 PageID #: 322




  In responses, Plaintiff’s counsel received a letter from Defendants’ counsel stating,

                   RIDOC acknowledges that you “strenuously object” to the
                   redactions contained in Response No. 9. The redactions in
                   Response No. 9 contain confidential healthcare information of
                   other third-party inmates not a party to this litigation, which is
                   prohibited from disclosure under Rhode Island law as well as the
                   Health Insurance Portability and Accountability Act (HIPPA), as
                   well as security information that is not relevant to the allegations
                   contained in the Amended Complaint.

  See Plaintiff’s counsel’s email and letter response attached as Exhibit E. Plaintiff is cognizant

  that the Motion to Compel currently before this Court did not specifically address Plaintiff’s

  Request Number 9, in part because Plaintiff had not yet received the responsive documents from

  Defendants. Nonetheless, because the issue is nearly identical to the issues currently before this

  Court, i.e. whether Defendants are entitled to completely protect from disclosure any and all

  information related to third-party inmates’ health information, Plaintiff requests that this Court

  consider the broader impact of this Court’s decision and issue an order that would encompass

  Defendants’ obligations in responding to all of Plaintiff’s discovery requests as they pertain to

  the healthcare information of third-party inmates.

  IV.      Conclusion

           WHEREFORE, Plaintiff respectfully prays that this Court grant his Motion to Compel,

  including the following relief:

     1. Overrule Defendants’ objections and/or declare Defendants’ objections waived, grant the

           within Motion in the form and manner requested herein, and order Defendants to provide

           full responses to the above-referenced requests for production of documents, subject to

           any redactions that this Court deems appropriate, within twenty-one (21) days;

        2. That this Court’s Pre-Trial Order be modified to reflect a sixty (60) day extension to the

           discovery deadline to permit sufficient time for Plaintiff to receive and review the

           outstanding discovery;

                                              Page 22 of 23
Case 1:17-cv-00490-MSM-PAS Document 62 Filed 02/14/20 Page 23 of 23 PageID #: 323




     3. That, under the circumstances, Defendants be ordered to pay the counsel fees and costs of

         bringing this Motion to Compel as a sanction for Defendants’ willful and intentional

         refusal to comply with discovery requests and requiring Plaintiff to respond to numerous

         frivolous arguments; and,

     4. Such other and further relief as this Court deems just and proper.


                                                              Plaintiff,
                                                              By his attorney,

  Dated: February 14, 2020                                    /s/ Chloe A. Davis____
                                                              Chloe A. Davis, Esq. Bar No. 9334
                                                              Sinapi Law Associates, Ltd.
                                                              2374 Post Road, Suite 201
                                                              Warwick, RI 02886
                                                              Phone: (401) 739-9690
                                                              Email cad@sinapilaw.com


                                        CERTIFICATION


  Jeffrey G. Latham, Esquire                   Justin J. Sullivan, Esquire
  Christine A. Stowell, Esquire                Lauren E. Hill, Esquire
  Tate & Latham                                Department of the Attorney General
  40 Westminster Street, Suite 350             150 South Main Street
  Providence, RI 02903                         Providence, RI 02903
  (401) 421-7400                               401-274-4400
  jlatham@tatelawri.com                        jjsullivan@riag.ri.gov
  cstowell@tatelawri.com                       lhill@riag.gov


  I hereby certify that on February 14, 2020, a true copy of the within was filed electronically via
  the Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by
  operation of the Court’s electronic filing system and the filing is available for viewing and
  downloading from the Court’s CM/ECF System. Service on the counsel of record listed above
  has been effectuated by electronic means.

                                           /s/ Chloe A. Davis____




                                            Page 23 of 23
